ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 07/13/2021 is acknowledged.  Claims 11 and 12 have been amended. Claims 11-16, 18, 20, and 32-39 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 04/16/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Mooney on 07/23/2021.
The claims have been amended as follows: 
11. 	(Currently Amended) An actuator including: 
a base; and 
at least one bimorph actuator including a shape memory alloy material and a beam, the bimorph actuator attached to the base at a first end of the beam, a second end of the beam opposite the first end configured to be unfixed, the shape memory alloy material having a first end and a second end, the second 

12. 	(Currently Amended) The actuator of claim 11, wherein the first end of the shape memory alloy material is attached to a first end of the bimorph actuator and [[a]] the second end of the shape memory alloy material is attached to a second end of the bimorph actuator.

Reasons for Allowance
Claims 11-16, 18, 20, and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 11, Applicant's arguments filed 07/13/2021, pages 6-7, have been fully considered and are persuasive.
Regarding independent claim 20, the closest prior art of record is MacGregor US 2004/0261411, in which Figs. 5-8 show various embodiments of a stacked plate actuator joined by a plurality of SMA wires, wherein the actuator can be supplied with power either from the ends (outermost plates) or the center (middle plate) as described at paragraph [0079].  The prior art of record does not fairly teach or suggest first and second end pads electrically coupled to a same beam and a center feed arranged between the end pads and electrically isolated from the beam and electrically coupled to a contact layer, and a SMA material coupled with the end pads and the center feed as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/27/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, July 28, 2021